*473
ORDER

PER CURIAM:
AND NOW, this 3rd day of April, 2001, the Petitions for Allowance of Appeal are hereby GRANTED, limited to the following issues:
1) Did the Commonwealth Court err in holding that the networks’ right to broadcast live telecasts of NFL games is a transfer by the NFL to the networks of the use of a copyright where the networks are the sole authors of the copyrighted work?
2) Did the Commonwealth Court err in holding — contrary to its own precedent and precedents established by the United States Supreme Court and this Court — that media receipts of a multistate, unitary business generated by playing and broadcasting live telecasts of NFL games in various cities all over the United States can be taxed only where the taxpayer maintains its commercial domicile, and need not be apportioned?